Third District Court of Appeal
                              State of Florida

                         Opinion filed May 16, 2018.

                             ________________

                               No. 3D17-369
                        Lower Tribunal No. 15-20241
                            ________________


                          U.S. Bank, N.A., etc.,
                                  Appellant,

                                      vs.

                           Lease Capital, LLC,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

     Weitz & Schwartz, P.A. and Sarah T. Weitz (Fort Lauderdale), for appellant.

      Law Offices of Evan M. Rosen, P.A. and Evan M. Rosen (Fort Lauderdale),
for appellee.


Before SUAREZ, SCALES and LUCK, JJ.

                      ON CONFESSION OF ERROR

     PER CURIAM.
      In March 2016, the trial court – correctly, based on our precedent at the

time, Deutsche Bank Tr. Co. Americas v. Beauvais, No. 3D14-575, 2014 WL
7156961, at *1 (Fla. 3d DCA Dec. 7, 2014), opinion withdrawn and superseded on

reh’g en banc, 188 So. 3d 938 (Fla. 3d DCA 2016) – granted summary judgment in

favor of Lease Capital, LLC on its statute of limitations affirmative defense. Now

that our en banc court decided Beauvais, and the Florida Supreme Court ruled as it

did in Bartram v. U.S. Bank Nat’l Ass’n, 211 So. 3d 1009 (Fla. 2016), Lease

Capital commendably confesses that the trial court’s summary judgment must be

reversed and the case remanded for further proceedings. We agree, and do so now.

      Reversed and remanded for further proceedings.




                                        2